Citation Nr: 1539329	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hypertension.  

2.  Entitlement to an increased rating in excess of 10 percent for painful scar, status post right thoracotomy, with resection of the eighth rib.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for a bilateral eye disorder.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regards to the Veteran's increased rating claim for his service-connected hypertension, the most recent statement of the case (SOC) dated August 2012, reports three blood pressure readings at a VA examination.  Upon first glance, it appears that such readings are from the most recent VA examination conducted in May 2012; however, no blood pressure readings were taken at that examination.  See the May 2012 VA examination.  The blood pressure readings are in fact from the July 2007 VA examination, which is also the most recent VA examination for the service-connected hypertension.  The Board finds that a reexamination of the disability is necessary to ascertain the current severity of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

With regards to the service connection claims, the Veteran asserts that he was treated for hemorrhoids and a bilateral eye disorder during his military service.  He contends that his hemorrhoids and bilateral eye disorder are attributable to his military service.  Service treatment records reflect complaints and treatment for conjunctivitis, and the Veteran is competent to report having hemorrhoids during service.  Post service treatment records reflect complaints and treatment for dry eye syndrome and hemorrhoids.  The Veteran was afforded a VA examination in July 2007, but no nexus opinions were provided.  In view of the evidence, the Board finds that the low threshold standard as to when it is necessary to secure VA examinations for nexus opinions is met in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, upon remand, the AOJ should afford the Veteran VA examinations to determine whether there is a nexus, if any, between the Veteran's bilateral eye disorder and hemorrhoids and his military service.  

With regards to all the claims on appeal, a relevant VA examination report is not in the electronic file.  Specifically, as mentioned above and according to the August 2012 SOC, the Veteran underwent a VA examination in July 2007.  The July 2007 VA examination report has not been associated with the Veteran's electronic file.  This examination report is relevant to the issues on appeal, and an attempt to obtain this examination report must be made.  

Finally, review of the electronic file shows that the Veteran currently resides in Japan.  Thus, unique measures may need to be undertaken to properly schedule an examination, to include contacting the Department of State/U.S. Embassy to handle the request.  See VA's Adjudication Procedures Manual, M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h (2015).  On remand, the Veteran should be scheduled for examinations in accordance with these measures.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the July 2007 VA examination report for the Veteran's claims on appeal.  All records/responses received should be associated with the electronic file.  All efforts to obtain the record should be fully documented, and the facility must provide a negative response if the record is not available.  
2.  Once such development is completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertension.  As necessary, the AOJ must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Japan).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide three diastolic and systolic blood pressure readings for the Veteran, taken during the course of the examination, and state whether the Veteran's diastolic pressure has been predominantly 110 or more, or his systolic pressure has been predominantly 200 or more at any time since August 2006.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Schedule the Veteran for a VA examination to determine the etiology for the claimed hemorrhoids.  As necessary, the AOJ must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Japan).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each disorder found.  In regard to each identified disorder, namely hemorrhoids, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for a VA examination to determine the etiology for the claimed bilateral eye disorder.  As necessary, the AOJ must follow the procedures for requesting an examination of a Veteran residing in a foreign country (Japan).  See M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each eye disorder found.  In regard to each identified eye disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Once such development is completed, readjudicate the claims on appeal.  If the benefits remain denied, the Veteran should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






